Citation Nr: 0528772	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from March 1943 to August 
1945.  His medals and badges included the Purple Heart Medal 
and the Combat Infantryman Badge.  He died on October [redacted], 
2000, while an inpatient at the Mount Clemens General 
Hospital in Mount Clemens, Michigan.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the VARO in Detroit, Michigan.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (2004).


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied its duty to notify 
and assist the appellant in developing all evidence pertinent 
to her claim.

2.  The veteran died on October [redacted], 2000, while an inpatient 
at the Mount Clemens General Hospital in Mount Clemens, 
Michigan.  The certificate of death reflects that the 
immediate cause of death was hypovolemic shock of one-hour 
duration.  This was due to or as a consequence of 
retroperitoneal hemorrhage of one to two days' duration.  
This was due to or as a consequence of anticoagulant therapy 
and acute arterial occlusion of about 10 days' duration.  
Significant conditions listed as contributing to death, but 
not resulting in the underlying cause, were listed as 
peripheral vascular disease from World War II frostbite 
injury, chronic obstructive pulmonary disease, and parotid 
gland cancer.  An autopsy was not performed.

3.  At the time of death, service connection was in effect 
for gunshot wound residuals of the right shoulder, rated as 
40 percent disabling from April 1, 1946; residuals of a cold 
injury to the left foot, rated as 20 percent disabling from 
January 12, 1998; and residuals of a cold injury to the right 
foot, rated as 20 percent disabling from January 12, 1998.  
With consideration of the bilateral factor, a combined 
disability rating of 60 percent had been in effect from 
January 12, 1998.  The veteran was also in receipt of a total 
compensation rating based on individual unemployability due 
to the severity of his service-connected disabilities from 
January 28, 1999.  

4.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist.

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2005).  The 
VCAA and its implementing regulations also provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, including obtaining medical 
examinations or opinions, if necessary.  VA is not required 
to provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence that was not 
previously provided to VA and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative of what 
portion, if any, of the evidence is to be provided by the 
claimant and what part, if any, VA will attempt to obtain on 
behalf of the claimant.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the notice 
requirement is not met unless VA can point to a specific 
document in the claims folder.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board has carefully considered the provisions of the VCAA 
and its implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below, 
finds that the development of the issue on appeal has 
proceeded in accordance with the provisions of the law and 
regulations.  

The record shows that the appellant received notice required 
by the VCAA.  She was provided with communications regarding 
what was needed to warrant the benefit sought starting in 
December 2000.  In March 2003, she was sent another 
communication informing her what was needed and what VA would 
do, including obtaining a VA medical opinion regarding the 
cause of the veteran's death.

As for assistance, the case was specifically remanded by the 
Board in November 2003 in order that arrangements might be 
made for a cardiovascular specialist to review the entire 
claims folder and provide an opinion as to whether or not it 
was as likely as not that the veteran's service-connected 
cold injuries of the feet and/or the service-connected right 
shoulder wound residuals was or were a principal contributing 
cause of death.  This opinion was obtained in May 2004 and 
the report of the opinion has been associated with the claims 
folder.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to the various VA notices over the past several 
years.  Therefore, to decide the appeal at this time would 
not be prejudicial to her.  The Board finds that VA has done 
everything reasonably possible to assist her.  Adjudication 
of the claim may proceed consistent with the provisions of 
the VCAA.  

Pertinent Laws and Regulations.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be presumed for certain chronic 
disorders that are manifested to a compensable degree within 
one year following a period of active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To warrant service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  Contributory cause of death is one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  There are primary 
causes of death, which by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have been a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312.

Evidence of Record.

According to the veteran's death certificate, he died on 
October [redacted], 2000, while an inpatient at the Mount Clemens 
General Hospital in Mount Clemens, Michigan.  The immediate 
cause of death was hypovolemic shock of one-hour duration.  
This was due to or as a consequence of retroperitoneal 
hemorrhage of one to two days' duration.  This was due to or 
as a consequence of anticoagulant therapy and acute arterial 
occlusion of about 10 days' duration.  Significant conditions 
listed as contributing to death, but not resulting in the 
underlying cause, were listed as peripheral vascular disease 
from a World War II frostbite injury, chronic obstructive 
pulmonary disease, and parotid gland cancer.  An autopsy was 
not performed.  

During the veteran's lifetime, he was service connected for 
residuals of a gunshot wound to the right shoulder, rated as 
40 percent disabling from April 1, 1946; residuals of a cold 
injury to the left foot, rated as 20 percent disabling from 
January 12, 1998; and residuals of a cold injury to the right 
foot, rated as 20 percent disabling from January 12, 1998.  
With consideration of the bilateral factor, a combined 
disability rating of 60 percent had been in effect from 
January 12, 1998.  The veteran was also in receipt of a total 
compensation rating based on individual unemployability due 
to the severity of his service-connected disabilities from 
January 28, 1999.

The evidence of record includes a venogram of the right leg 
done in December 1988.  It was interpreted as normal.  
Doppler imaging report for popliteal arteries of both legs in 
March 1989 reflected normal arterial imaging without signs of 
aneurysmal dilation or arteriosclerotic plaque formation.

Duplex imaging of the right femoral artery and left 
superficial femoral artery done by a private physician in 
August 1996 showed moderate plaque and moderate thrombus.  
The interpretation was right common femoral left superficial 
femoral and left popliteal artery aneurysms.

Additional records included a VA cold injury protocol 
examination in March 1998.  Cold injuries and peripheral 
arteriosclerosis were diagnosed.  The femoral pulse was 
reduced in the left leg.  The dorsalis pedis and posterior 
tibial pulses could not be palpated.  

At the time of examination by VA in November 1998, the 
veteran gave a history of frozen feet sustained during the 
Battle of the Bulge.  Current examination found the vascular 
status was   normal with palpable ankle pulses.  The toenails 
were atrophic and brittle, with discoloration.  There was 
some swelling of the feet.  There was no evidence of fungal 
infection.  X-ray studies of the feet were normal.  An 
abnormal vascular condition related to the service-connected 
frozen feet residuals was not identified.  

Of record is a January 1999 statement from Polly J. Schmitt, 
D.O.  She stated the veteran had been under her care since 
December 1995.  She noted the veteran had disabilities that 
included cold injury residuals of the lower extremities.  She 
added he had undergone right femoral artery aneurysm 
resection and left popliteal artery aneurysm resection with 
bypass.  He subsequently developed an acute arterial 
occlusion due to thromboembolism.  This was essentially 
removed and he had been maintained on anticoagulant therapy.  
His most recent evaluation by a vascular surgeon revealed an 
absent pedal pulse of the left foot and continued 
intrapopliteal occlusive disease.  It was noted the veteran 
had significant cold intolerance of the hands, as well as the 
feet.  The osteopath gave an impression that "all of the 
injuries and medical problems discussed in this letter are 
due to cold injuries previously suffered by [the veteran] 
which he reports to me originally occurred during his time of 
service in WW II."

The veteran was accorded a surgical examination by VA in May 
1999.  No significant vascular abnormalities were identified.  
The diagnosis was that no significant evidence of cold injury 
sequelae were noted at the present time.

The entire claims folder was reviewed by a VA physician 
knowledgeable in heart disease in May 2004.  The claims 
folder, to include the January 1999 statement by the 
osteopath, Dr. Schmitt, and the report of the VA examination 
in May 1999, were included in the review.  The examiner made 
reference to the veteran's terminal hospitalization in 
October 2000.  He noted that the veteran had a significant 
past history for severe peripheral vascular disease with 
history of venous lower extremity thrombosis, history of 
tobacco use, history of hypertension, and most notably a 
previous surgery for a right femoral artery aneurysm 
resection and a left popliteal artery resection with bypass.  
The veteran had also had an acute arterial occlusion due to 
thromboembolism.  This had been surgically repaired and the 
veteran was then put on anticoagulant therapy.  According to 
a note from Dr. Schmitt, the veteran was being evaluated by a 
vascular surgeon and a January 1999 note reflected excellent 
pedal pulse in the left foot with continued femoral and 
popliteal occlusive disease.  It was recommended at that time 
the veteran be placed indefinitely on anticoagulant therapy.  
It seemed from the evaluations, including the one in May 
1999, that he did not show any signs on the clinical 
examination suggestive of significant abnormalities related 
to cold injuries.  In particular, it was noted that the 
examination of the skin showed no significant abnormalities 
other than the nails of the fingertips that appeared to be 
brittle.  No significant neurological abnormalities were 
indicated.  There were no significant orthopedic 
abnormalities and no significant vascular abnormalities.  In 
the opinion of VA in 1999, there was no significant evidence 
of cold injury sequelae.

It was the examiner's opinion that:

"It does not appear to me that the cold 
injuries of the feet was related to the 
patient's [veteran] vascular problems 
that seem to me much more extensive and 
involving larger vessels than what would 
be involved with cold injuries simply.  
It seems to me more likely that the 
patient has had a high atherosclerotic 
burden in his main aorta and femoral 
arteries that was showering emboli 
distally.  This was evidenced by the 
repeated surgery that the patient 
[veteran] needed for his right lower 
extremity and the finding of thrombus at 
each time."

In response to a question as to whether it was at least as 
likely as not that any of the medical familial conditions 
which might be noted in the service medical records might 
have been a precipitating or contributory cause of the 
veteran's death, the examiner noted:

"It seems to me that the patient 
[veteran] had a high atherosclerotic 
burden and diseased main artery which in 
his case, is the aorta that was showering 
emboli peripherally and leading for the 
patient's [veteran] symptoms of cold 
extremities whether upper or lower.  It 
does not appear from the medical records 
that the patient [veteran] had any 
medical disability or condition that 
could be contributing to the cause of 
severe disease."



Analysis.

The Board recognizes the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service, but she has not been shown to have the professional 
expertise necessary to provide meaningful discussion 
regarding a causal relationship between the decedent's death 
and his military service.  See, for example, Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge").  
Aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert denied 119 S. Ct. 404 (1998); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant's 
assertions are therefore not probative or competent.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and to determine where to 
give credit and where to withhold the same and, in so doing, 
the Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board is 
mindful that it cannot make its own independent medical 
determination, but must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 30; see also, 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence and 
not necessarily by its quantity or source.

Following a careful review of the entire medical evidence of 
record, the Board finds that the opinions offered by the VA 
physicians in 1999 and in 2004 are more persuasive than the 
1999 opinion from Dr. Schmitt, the veteran's treating 
physician.  The VA physician who reviewed the entire claims 
folder in May 2004 is a heart specialist.  The fact that he 
is a heart specialist gives his comments great probative 
weight when considering vascular disabilities.  The opinion 
by the osteopath in January 1999 was made before either of 
the May 1999 or May 2004 opinions.  The osteopath did not 
provide reasons for her impression that the veteran's various 
problems of a vascular nature were due to the cold injuries 
the veteran sustained in World War II.  The VA physician who 
expressed a contrary opinion in May 1999 indicated that he 
did have access to the entire claims folder.  

The Board notes that the VA physician who reviewed the entire 
claims folder in May 2004 thoroughly considered the 
possibility of the questions as to whether it was as likely 
as not that the veteran's service-connected cold injury 
residuals of the feet and/or the right shoulder were a 
principal or contributory cause of death and the other 
question as to whether it was at least as likely as not that 
any other medical familial condition noted in the service 
records was a principal or contributory cause of death.   
However, the specialist rejected a finding that the cold 
injury residuals contributed in any way to cause or hasten 
the veteran's death.  The Board places great probative weight 
on the report of the VA specialist, particularly due to his 
thorough review of the medical history and his discussion of 
the entire evidence of record, including the terminal 
hospitalization in October 2000.  See Willis v. Derwinski, 
1 Vet. App. 66, 70 (1991).

In view of the foregoing, the Board finds that it would 
require resorting to excessive speculation to conclude that 
there is a nexus between the veteran's service-connected 
disorder, including the cold injury residuals of the feet on 
the one hand, and the conditions that caused or contributed 
to the cause of the veteran's death on 


						(Continued on next page)





the other hand.  The preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


